Citation Nr: 0411237	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  00-05 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The veteran served on active duty from November 1941 to April 
1942, from April 1942 to December 1942, and from August 1945 to 
April 1946.  The veteran died in September 1993; the appellant is 
the veteran's widow. 

This matter was last before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  Upon its last review, the Board reopened the 
appellant's claims, and remanded the claims for further action in 
accordance with the Veterans Claims Assistance Act (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

The record reflects that in a June 2002 Supplemental Statement of 
the Case, the appellant was advised that a stay had been imposed 
as to claims for Dependency and Indemnity Compensation (DIC).  She 
was further apprised that upon lifting of the stay, the RO would 
review her claim and she would be notified.  The stay on 
"hypothetical entitlement" claims has been lifted, although the 
stay on processing appeals relating to entitlement to DIC benefits 
under 38 U.S.C.A. §§ 1311(a)(2) and 1318 where a survivor seeks to 
reopen a claim that was finally decided during the veteran's 
lifetime on the grounds of new and material evidence is continued.  
See Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  Because the 
appellant's claim does not fall within the category of cases 
remaining stayed, it will be remanded for the RO's adjudication of 
the issue.  

In March 2003, the Board requested a medical expert opinion in 
accordance with 38 U.S.C.A § 7109 (West 2002).  The medical expert 
opinion was received in April 2003, and in December 2003 the 
appellant was provided with a copy of the opinion and an 
opportunity to provide any further evidence or argument in support 
of her claim in accordance with 38 C.F.R. § 20.903 (2003).  There 
has been no response received from the appellant.  


FINDINGS OF FACT

1.  The veteran died in September 1993 from cardio-respiratory 
arrest.  

2.  At the time of the veteran's death, service connection was in 
effect for residuals of a wound on the right occipito-parietal 
region and for residuals of a shell fragment wound of the right 
arm.  

3.  The cause of the veteran's death was not caused by or 
contributed to by a disorder related to military service. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service neither caused 
death nor did it contribute substantially or materially to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.310, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate the 
claim; and whether the claim has been fully developed in 
accordance with the VCAA and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  .

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The VCAA 
further provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim 
for a benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically provides 
that VA is required to make reasonable efforts to obtain relevant 
governmental and private records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  The VCAA further 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

The record indicates that the appellant has been fully apprised of 
what evidence would be necessary to substantiate the claim, as 
well as informed of the specific assignment of responsibility for 
obtaining such evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In specific compliance with 
the Court's ruling in Quartuccio, the appellant was advised of the 
evidence which would substantiate the claim, and the 
responsibility for obtaining it, by a letter dated in May 2001.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b),(c).  In particular, VA obtained treatment records alluded 
to by the appellant.  VA has also conducted necessary medical 
inquiry in an effort to substantiate the claims.  38 U.S.C.A.§ 
5103A (d).  The record was examined by both VA and non-VA medical 
examiners who rendered opinions as to whether the veteran's death 
was linked to any service-connected disorder.  Further opinions 
are not needed in this case because there is sufficient medical 
evidence to decide the claim.

The Board finds that VA has done everything reasonably possible to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist the appellant in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at every 
stage of this case.  Given the extensive development undertaken by 
the RO and the fact that the appellant has pointed to no other 
evidence which has not been obtained, the Board finds that the 
record is ready for appellate review.  

The Merits of the Claim

The appellant seeks service connection for the cause of the 
veteran's death.  The law provides in this regard that to 
establish service connection for the cause of the veteran's death, 
the evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  For a service-connected disability to 
be the cause of death, it must singly or with some other condition 
be the immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared in 
producing death but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).

Of record is a September 1993 report of hospitalization, generated 
by a non-VA medical facility.  It reflects that the veteran was 
hospitalized for approximately one week and was then treated for 
emphysema, acute pyelonephritis, ischemic heart disease, oral 
candidiasis, and malnutrition.  

In a March 1994 field investigation report, it was noted that on 
the night before the veteran died, he ate dinner with the 
appellant and retired.  Early the next morning, the veteran was 
dead.  The appellant related during the field investigation report 
that no physician examined the veteran after his death.  

At the time of the veteran's death in September 1993, service 
connection was in effect for the residuals of a wound of the right 
occipito-parietal region, and for the residuals of a shell 
fragment wound of the right arm.  The death certificate reflects 
that the veteran died from cardio-respiratory arrest due to 
increased intracranial pressure, due to chronic brain syndrome, 
due to a foreign body, right occipito-parietal area from a 
traumatic head injury.  The veteran was 73 years old at the time 
of death.  The informant for the death certificate was noted as 
the veteran's son.  The record indicates that no autopsy was 
conducted of the veteran.  

The death certificate is signed by M.B.P., a municipal health 
officer, who reported during a March 1994 field investigation that 
he did not attend the deceased veteran at the time of death.  The 
field investigation report indicates that M.B.P. informed 
examiners that after the death of the veteran, he was consulted by 
the appellant at his clinic, where he "was requested by the 
[appellant] to write or place the cause of the death of the 
veteran based on documents presented to him, coming from [VA]."    

In this regard, the certificate of death is not dispositive as to 
the cause of death, as the signatory medical officer did not 
render the cause of the veteran's death based on examination of 
the veteran or based on medical evidence, but rather only on the 
lay statements of the veteran's family.  It is critical that the 
signatory medical officer did not attend the veteran, nor was the 
opinion based on relevant medical information, independent of the 
appellant's account of the veteran's death.  

A letter dated in October 1996 from E.A.J., Jr., M.D., reported 
that the veteran had encephalopathy secondary to his head injury, 
which in turn had rendered the veteran susceptible to infections, 
including chronic bronchitis and emphysema, and which led to 
cardiopulmonary arrest.  In a February 1999 correspondence, Dr. J. 
stated that the veteran had been treated during the period from 
1980 through the early 1990's.  Dr. J. related that the most 
prominent of the veteran's symptoms were chronic headaches and 
depression, as well as insomnia.  Dr. J. attributed these symptoms 
to the veteran's service-connected head wounds.  Nevertheless, Dr. 
J. reported that clinical records of the treatment afforded the 
veteran had not been maintained or reviewed in forming the 
opinion, and there are none of record.  There is also no 
indication that Dr. J. reviewed any other previous medical 
treatment reports of the veteran.  

In a July 1997 VA report, it was indicated that the record had 
been reviewed.  It was reported that the veteran had been 
hospitalized at a non-VA medical facility in early September 1993 
with complaints of difficulty breathing.  The examiner noted that 
the veteran had been treated for chronic lung disease at that 
time, and in view of this evidence, the VA examiner opined that 
the cause of the veteran's death was most likely a fatal 
arrhythmia, if not a myocardial infarction.  The examiner noted 
that these disorders were common in those who had chronic lung 
disease, such as the veteran.  The examiner further observed that 
in such cases, significant hypoxemia occurred in patients with 
chronic lung disease when they sleep, thus triggering the 
arrhythmia or a myocardial infarction.  It was concluded that it 
was not uncommon for those with chronic lung disease, especially 
the elderly, to have died in their sleep in such circumstances.  
The examiner opined that "[c]hronic lung disease and its 
development is not related in any way directly or indirectly to 
the traumatic residuals of a head injury."  

In a July 1997 note, R.D.R., M.D., a neurologist at a non-VA 
medical facility reported that the veteran's medical history had 
been reviewed.  He opined that the course of the veteran's death 
"could not possibly [be] related" to his service-connected head 
wound.  He noted that the veteran was apparently well the night 
before his death, and that such events were not the usual course 
of cerebral death.  

As noted above, in March 2003, the Board requested a medical 
expert opinion to ascertain whether any of the veteran's service-
connected disorders either caused or contributed substantially or 
materially to cause the veteran's death.  

In a April 2003 report, the Chief of Neurosurgery at a VA medical 
facility, reviewed the record and opined 

[i]n summary, I do not believe the gunshot wound to the head, 
inflicted in the Second World War would be related to the 
immediate cause of death decades later.  There is no evidence 
whatsoever [the veteran] suffered from raised intracranial 
pressure during the years between the gunshot wound and the actual 
death.  

Although the death certificate indicates that the veteran's death 
was due to cardio-respiratory arrest due to increased intracranial 
pressure due to the veteran's service-connected right occipito-
parietal area injury, the evidence shows that this conclusion was 
not based on medical evidence.  The VA and non-VA examiners that 
reviewed the medical evidence of record found that the veteran's 
death was not related to his service-connected disorders.  
Accordingly, service connection for the cause of the veteran's 
death is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for the cause of the veteran's death is denied.


REMAND

As noted above, in a June 2002 Supplemental Statement of the Case, 
the appellant was advised that a stay had been imposed as to 
claims for DIC, and that upon lifting of the stay, the RO would 
review her claim and she would be notified.  Because the stay on 
these claims was recently lifted, the appellant's claim for DIC 
benefits under 38 U.S.C.A. § 1318 is remanded for the following 
action:

The RO will readjudicate the appellant's claim for DIC benefits, 
considering all applicable law.  The appellant is reminded that to 
vest the Board with jurisdiction over any adverse decision on this 
claim, the appellant must submit a timely notice of disagreement 
as well as a timely substantive appeal.  If the appellant perfects 
the appeal as to this issue, the case should be returned to the 
Board for appellate review.

No action is required by the appellant until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



